Citation Nr: 0105741	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  92-10 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had verified active service from April 1956 to 
July 1973, with approximately eight years prior unverified 
service.

This appeal is from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO), which denied a compensable rating for 
bilateral impaired hearing and a rating greater than 10 
percent for lumbar degenerative disc disease.  The veteran 
perfected an appeal as to both issues.

In February 1998, the RO granted a 40 percent rating for the 
lumbar disc disease.  The veteran submitted a signed 
statement in May 1998 stating that the rating decision 
satisfied his appeal from the 10 percent rating of lumbar 
disc disease.  The Board deems the issue withdrawn from 
appeal.  38 C.F.R. § 20.204 (2000).

In January 2001, the veteran testified at a hearing before 
the undersigned, who is the member of the Board of Veterans' 
Appeals (Board) assigned by the Chairman of the Board to hear 
his testimony and decide his appeal.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).


FINDINGS OF FACT

1.  VA audiological examination on February 3, 2000, revealed 
Level II hearing acuity in the both ears.

2.  No pertinent audiological data of record shows greater 
bilateral hearing impairment than was found on VA examination 
on February 3, 2000.

3.  There is no evidence that the schedular standards are 
inadequate to compensate average impairment in earning 
capacity attributable to hearing loss.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
impaired hearing are not met, and there is no basis for 
referral for extraschedular consideration.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.85, Diagnostic 
Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran had a long military career with extensive noise 
exposure resulting in sensorineural hearing loss.  Since 
March 1990, the veteran has had multiple audiometry 
examinations at Air Force, private, and VA facilities.  The 
data were reported as puretone sensitivity thresholds, in 
decibels (dB), for a range of frequencies including 1,000, 
2,000, 3,000 and 4,000 Hertz (HZ).  Most examination reports 
show the puretone threshold average for those frequencies 
(the sum of the thresholds at those frequencies divided by 
four).  Where the report did not show the result of such 
calculation, the result of the Board's calculation is stated 
below in brackets [].  Other averages in the reports are 
indicated.  Some examinations tested and reported speech 
discrimination, in percentage of test words discriminated.  
Beginning with the examination done within a year before he 
filed his claim for increase, the data are as follows:

On Air Force audiological examination in March 1990, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
30
40
50
LEFT
NA
25
40
40
70

[The puretone threshold average was 36.25 dB for the right 
ear and 43.75 dB for the left ear.]  Speech recognition 
revealed speech discrimination of 92 percent in the right ear 
and 92 percent in the left ear.  The Air Force audiologist 
diagnosed mild to moderate high frequency sensorineural 
hearing loss (HFSNHL) in the right ear and mild to severe 
HFSNHL in the left ear.

The Air Force issued the veteran hearing aids in June 1990.

On VA authorized audiological evaluation in October 1990, 
puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
30
55
50
LEFT
NA
30
35
50
65

The reported puretone threshold average was 40 dB for the 
right ear and 45 dB for the left ear.  Speech recognition 
revealed speech discrimination of 94 percent in the right ear 
and 96 percent in the left ear.

On Air Force audiological examination in August 1991, 
puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
30
45
55
LEFT
NA
25
40
50
70

[The puretone threshold average was 38.75 dB for the right 
ear and 46.25 dB for the left ear.]  Speech recognition 
revealed speech discrimination of 92 percent in the right ear 
and 90 percent in the left ear.

On private audiological examination in August 1993, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
40
60
70
LEFT
NA
30
45
50
70

[The puretone threshold average was 51.25 dB for the right 
ear and 48.75 dB for the left ear.]  Speech recognition 
revealed speech discrimination of 92 percent in the right ear 
and 100 percent in the left ear.

On VA audiological examination in December 1995, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
35
55
60
LEFT
NA
35
45
50
70

The reported puretone threshold average was 46 dB for the 
right ear and 50 dB for the left ear.  Speech recognition 
revealed speech discrimination of 94 percent in the right ear 
and 96 percent in the left ear.

On VA audiological examination on February 3, 1998, for 
evaluation of hearing aids for warranty purposes, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
40
65
55
LEFT
NA
35
45
60
65

The reported puretone threshold average was 49 dB for the 
right ear and 51 dB for the left ear.  Speech recognition 
revealed speech discrimination of 88 percent in the right ear 
and 84 percent in the left ear.

On VA audiological examination on February 12, 1988, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
40
65
60
LEFT
NA
35
40
55
65

The reported puretone threshold average was 50 dB for the 
right ear and 48 dB for the left ear.  Speech recognition 
revealed speech discrimination of 92 percent in the right ear 
and 96 percent in the left ear.  The examiner noted that he 
or she could not test acoustic immittance [in the left ear] 
due to inability to obtain a hermetic seal in that ear and 
the veteran's report of discomfort on insertion of the probe 
tip.  The examiner also noted the veteran's report of severe, 
constant, high pitched tinnitus bilaterally.

On VA audiological examination in July 2000, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
40
60
70
LEFT
NA
35
50
60
80

The reported puretone threshold average was 51 dB for the 
right ear and 56 dB for the left ear.  Speech recognition 
revealed speech discrimination of 94 percent in the right ear 
and 98 percent in the left ear.  The examiner diagnosed 
bilateral mild to severe sensorineural hearing loss for the 
frequency range tested and noted excellent word recognition 
ability at loud conversation levels.

In a statement of August 1998, the veteran averred that the 
1990 and 1991 Air Force audiology reports showed worse speech 
discrimination and average puretone thresholds than did the 
February 12, 1998, VA audiology examination.  He also 
reported that tinnitus compounded his hearing impairment.  He 
asserted he was entitled to the benefit of the doubt in 
rating his disability.

In a September 2000 statement in support of the veteran's 
claim, the veteran's representative averred that the July 
2000 VA audiology examination revealed a decibel loss of 51 
percent [sic] in the right and 56 percent [sic] in the left 
ear.

In hearing testimony of January 2001, the veteran testified, 
in essence, that he could not comprehend conversations in 
church and around the house, and that he did not comprehend 
much of what was said to him when he did not pay attention.  
He described a sensation of pressure in his ears and of a 
beating noise.  He stated that his hearing impairment 
affected how he did things, and that his tinnitus affected 
his hearing when it was at its worst.  The veteran stated 
that during the test, the tester told him to guess at 
identifying a word.  He stated that he guessed when felt he 
could identify a word and stated that he did not guess and 
told the examiner he could not identify the word when he 
could not identify it.

The appellant's representative asserted that the July 2000 VA 
audiology examination produced results on the borderline 
between compensable and non-compensable.  He also asserted 
that another audiology examination was warranted, because the 
description of the veteran's hearing impairment as "mild to 
severe" was too imprecise for rating purposes, and because 
an earlier examination failed to get a hermetic seal in an 
ear plug.  The representative argued that a decision on the 
merits should allow a compensable rating, either by giving 
the veteran the benefit of the doubt for disability nearly 
approximating the criteria for the next higher rating, or on 
an extraschedular basis.  He asserted, essentially, that 
extraschedular rating is warranted, because the VA rating 
schedule does not provide for percentage evaluations in 
increments less than 10 percent, and therefore does not 
provide for the lesser degree that the veteran's hearing 
disability has increased.


II.  Analysis

The appellant has submitted evidence in support of his claim.  
Through hearings, decisions, and statement of the case, he is 
well informed of the criteria for the benefit he seeks and of 
the evidence necessary to establish entitlement to a higher 
rating.  Nothing of record indicates the existence of 
additional evidence that VA must either obtain or inform the 
veteran to submit.  The numerous audiometry examinations of 
record are fully sufficient to evaluate the level of his 
hearing impairment over the time pertinent to the issue on 
appeal.  VA has no outstanding duties of notice or assistance 
in obtaining evidence to preclude reaching a decision in this 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Regarding the sufficiency of the examinations and the 
veteran's and his representatives' assertions regarding them, 
several comments are warranted.  First, the difference in 
speech discrimination reported in the Air Force audiology 
examinations of March 1990 and August 1991 and the February 
12, 1998, VA examinations are of no significance in rating 
the severity of hearing impairment for VA purposes in this 
case.  See 38 C.F.R. § 4.85(h), Table VI (2000).  Second, as 
there is no basis to imply that only a linear course of 
findings can constitute valid data, the range of deviations 
in the data of record do not indicate a reason to suspect 
their validity.  Third, the September 2000 representative's 
statement misidentified the average puretone sensitivity 
reported in decibels as a percentage.  It is not a percentage 
of a quantity; it is an average of multiple values.  See 
38 C.F.R. § 4.85(a) (2000).  Fourth, the Board will obviate 
any prejudice that might attach to the veteran because he 
guessed at the word recognition component of the July 2000 VA 
audiology examination producing spuriously high speech 
discrimination scores.  The Board will use the worst speech 
discrimination scores of record to evaluate his claim, those 
of the February 3, 1998, examination.  This will be done 
notwithstanding that the February 3, 1998, speech 
discrimination scores appear anomalously low when compared 
with all others of record.  Fifth, acoustic immitance is not 
a criterion of rating hearing impairment for VA purposes, see 
38 C.F.R. § 4.85(a), thus the failure to test with a left-
sided probe on February 12, 1998, does not matter to his 
rating.  Finally, the diagnosis "mild to severe" hearing 
loss, or similar diagnoses found throughout the record, is 
not equivocal or imprecise.  It describes hearing impairment 
at various frequencies over the range of tested frequencies, 
e.g., puretone threshold of 35 dB is mild and of 80 dB is 
severe.  See, e.g., July 2000 VA audiometry report.  For 
these reasons, no further examination prior to appellate 
decision is indicated.

VA published amendments to the regulations for impairment of 
auditory acuity in May 1999 that codified long-standing VA 
practice in rating hearing impairment.  These amendments did 
not affect the substantive criteria themselves.  The 
amendments explained the medical reasons for the rating 
criteria.  See 38 C.F.R. §§ 4.85-4.86 (2000).  Consequently, 
the requirement to choose between old and new rating criteria 
resulting from a change in regulations during the pendency of 
a claim does not arise in this case.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (change in regulation 
during pendency of claim requires Board to apply the version 
more beneficial to appellant's claim).

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 
38 C.F.R. § 4.85(h), Table VI, Table VII (2000).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85 (2000).

The data from the February 3, 1998, audiometry examination 
revealed more impaired hearing overall when the average 
puretone threshold and the speech discrimination data are 
combined than was shown by any other examination report of 
record.  Consequently, as no other data can support a higher 
rating than the February 3, 1998, data supports, those data 
can represent the severity of the veteran's disability in 
this case.

Table VI shows both the right and left ears as a Roman 
numeral II degree of hearing impairment (puretone threshold 
in the range 42 to 49 dB with speech discrimination between 
84 and 90 percent on the right, and puretone threshold of 51 
dB with speech discrimination between 84 and 90 percent on 
the left).  38 C.F.R. § 4.85(h), Table VI (2000).

Roman numeral II level hearing impairment in both ears 
correlates with a noncompensable rating for bilateral hearing 
impairment.  38 C.F.R. § 4.85(h), Table VII, Diagnostic Code 
6100 (2000).

The veteran argues that the degree to which his service-
connected tinnitus interferes with his hearing should be 
considered in rating his impaired hearing.  A simple increase 
in the percentage rating and correspondingly in compensation 
for impaired hearing to account for the effect of tinnitus 
would amount to double payment for tinnitus, for which the 
veteran is currently compensated.  Rating and compensating 
the same condition as two different disabilities is called 
"pyramiding" in VA parlance, and it is precluded by 
regulation.  38 C.F.R. § 4.14 (2000).  Additionally, the 
audiology examination merely measures what the veteran hears.  
If his hearing worsens in those ways measured by puretone 
sensitivity or ability to discriminate speech, for whatever 
reason, the audiology examination measures the worsened 
hearing.  Thus, to the extent that the tinnitus does impair 
his ability either to hear pure tones or to discriminate 
speech, that effect is inherently included in the audiometry 
data.

The veteran's hearing has trended worse during the time under 
review in this case.  His report of subjective hearing 
appears consistent with the objective data.  However, the 
rate of disability compensation for impaired hearing is 
purely formulaic.  The fact of his increased impairment is 
not compensable unless the amount of increase correlates with 
a compensable increment according to the rating tables.  The 
tables provide ratings for discrete but contiguous parts of 
the entire range of measurable impairments.  They do not 
provide for approximation.  Consequently, the criteria do not 
permit the application of the rule allowing the next higher 
rating for disability that nearly approximates the criteria 
for the next higher rating.  See 38 C.F.R. § 4.7 (2000).  The 
rating criteria do not permit a higher rating for bilateral 
impaired hearing.  38 C.F.R. § 4.85(h), Table VII, Diagnostic 
Code 6100 (2000).

The veteran seeks an increased rating on an alternative, 
extraschedular basis.  The Board cannot award an 
extraschedular rating that has not first been denied by those 
VA officials authorized to make such an award in the first 
instance, although the Board may remand the case for 
extraschedular consideration, if the facts warrant.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

The VA rating schedule is designed to "represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from [] diseases and injuries and 
their residual conditions in civil occupations."  38 C.F.R. 
§ 4.1 (2000).  To accord justice to the exceptional case 
where the schedular evaluations are found to be inadequate, 
the VA Undersecretary for Benefits, or the Director, 
Compensation and Pension Service, may authorize 
extraschedular rating.  Extraschedular rating is authorized 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  Nothing in these records shows such an exceptional 
or unusual disability picture.  The statute mandating that VA 
evaluate disabilities according to a rating schedule provides 
that those ratings will be in 10 percent increments and no 
others.  38 U.S.C.A. § 1155 (West 1991).  Thus, although, 
when warranted, VA may assess a disability as greater or 
lesser to comport with the requirements for the several 
rating levels, it may not adjust the rating levels to comport 
with the disability.  There is no basis for the Board to 
remand this case for extraschedular consideration.

Although the veteran has experienced worsening hearing, it is 
simply not of a degree that VA may compensate.  The clear 
preponderance of the evidence is against the veteran's claim.  
Without equipoise between evidence for and against the claim, 
the Board cannot afford him the benefit of the doubt.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 4.3


ORDER

Increased (compensable) rating for bilateral impaired hearing 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

